



COURT OF APPEAL FOR ONTARIO

CITATION: Heliotrope Investment Corporation
    v. 1324789 Ontario Inc., 2021 ONCA 39

DATE: 20210119

DOCKET:
M51698
    (C68123), M51699 (C68122) & M51700 (C68121)

Lauwers,
    Hourigan and Brown JJ.A.

BETWEEN

DOCKET:
    M51700 (C68121)

Heliotrope
    Investment Corporation

Plaintiff

(Respondent)

(Moving
    Party)

and

1324789 Ontario Inc., Martha Lorraine Beach, Johnathan Gary

Beach
    and 1073650 Ontario Inc.

Defendants

(Appellants)

(Responding Parties)

and

1324789 Ontario Inc., Martha Lorraine Beach, Johnathan Gary

Beach
    and 1073650 Ontario Inc.

Plaintiffs by Counterclaim

(Appellants)

(Responding Parties)

and

Canadian Western Trust Company (In Trust for RRSP Plan

Number #10084752 and Plan #10084190), Heliotrope Investment

Corporation, Magenta Capital Corporation and Magenta

Mortgage
    Investment Corporation

Defendants by Counterclaim

(Respondents)

(Moving
    Parties)


AND
    BETWEEN

DOCKET: M51699 (C68122)

Canadian Western Trust Company

(In
    Trust for RRSP Plan Number #10084752 and Plan #10084190)

Plaintiff

(Respondent)

(Moving
    Party)

and

1324789 Ontario Inc., Martha Lorraine Beach, Johnathan Gary

Beach and 1073650 Ontario Inc.

Defendants

(Appellants)

(Responding Parties)

and

1324789 Ontario Inc., Martha Lorraine Beach, Johnathan Gary

Beach
    and 1073650 Ontario Inc.

Plaintiffs by Counterclaim

(Appellants)

(Responding Parties)

and

Canadian Western Trust Company (In Trust for RRSP Plan

#10084752 and Plan #10084190), Heliotrope Investment

Corporation, Magenta Capital Corporation and Magenta

Mortgage
    Investment Corporation

Defendants by Counterclaim

(Respondents)

(Moving Parties)

AND
    BETWEEN

DOCKET: M51698 (C68123)

Canadian Western Trust Company (Incorporation No. A46845),

In
    Trust for RRSP Plan Number #10084752 and Plan #10084190

Plaintiff/Defendant by Counterclaim

(Respondent)

(Moving Party)

and

1324789 Ontario Inc., 1073650 Ontario Inc., Johnathan Gary

Beach
    and Martha Lorraine Beach

Defendants/Plaintiffs by
    Counterclaim

(Appellants)

(Responding Parties)

Eric Lay,
for the moving parties

No one appearing for the responding
    parties

Heard: January 18, 2021 by video
    conference

REASONS
    FOR DECISION

[1]

On consent, the motion is dismissed with costs reserved to the
    panel hearing the appeal.

P. Lauwers J.A.

C.W. Hourigan J.A.

David Brown J.A.

.


